



Exhibit 10.3
FLIR SYSTEMS, INC. SEVERANCE PLAN
(Effective as of May 1, 2017)


Consolidated Plan and Summary Plan Description


1.Introduction. The FLIR Systems, Inc. Severance Plan (the “Plan”) has been
adopted by FLIR Systems, Inc. (the “Company”), effective as of May 1, 2017, in
order to provide specified severance pay and benefits to eligible employees of
the Company and/or its affiliates who (a) incur qualifying terminations of
employment, and (b) abide by the terms and conditions of participation in, and
receipt of such pay and benefits as set forth in the Plan.
The Plan is an “employee welfare benefit plan,” as defined in Section 3(1) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”). This
document constitutes both the written instrument under which the Plan is
maintained and the summary plan description for the Plan, as required by ERISA.
2.Important Terms. The following capitalized words and phrases will have the
meanings set forth in this Section 2, unless a different meaning plainly is
required by the context:


2.1.    “Administrator” means the Company, acting through the Compensation
Committee of the Board or another duly constituted committee of members of the
Board, or any person to whom the Administrator has delegated any authority or
responsibility with respect to the Plan pursuant to Section 11, but only to the
extent of such delegation.


2.2.    “Board” means the Board of Directors of the Company.


2.3.    “Cause” means any of the following reasons:
(a)An act of personal dishonesty demonstrably and materially damaging to the
Company, fraud or embezzlement by the Eligible Employee;
(b)A willful and deliberate violation by the Eligible Employee of his or her
obligations under any written employment agreement or offer letter between the
Employer and Eligible Employee or proprietary rights and/or non-solicitation
agreement between the Employer and Eligible Employee, which is not remedied in a
reasonable period of time after receipt of written notice from the Employer;
(c)A willful or deliberate refusal by the Eligible Employee to follow the lawful
reasonable requests or instructions of the Board or the Eligible Employee’s
supervisor, which is not remedied in a reasonable period of time after receipt
of written notice from the Employer; or


[1]

--------------------------------------------------------------------------------





(d)A conviction of the Eligible Employee for any criminal act that is a felony
or that is a crime causing direct material harm to the standing or reputation of
the Employer.
2.4.    “Code” means the Internal Revenue Code of 1986, as amended. Any
reference to a specific section of the Code will include such section and any
valid regulation or other applicable guidance that has been promulgated under
such section and is in effect.


2.5.    “Company” means FLIR Systems, Inc., an Oregon corporation, and any
successor as described in Section 21.
2.6.     “Constructive Termination” means an Eligible Employee’s resignation
from employment with the Employer within ninety (90) calendar days following the
expiration of any Cure Period (as defined below) after the occurrence of one or
more of the following events without the Participant’s written consent:
(a)A material breach by the Employer of any of the material terms and conditions
required to be complied with by the Employer pursuant to a written employment
agreement or offer of employment letter between the Employer and Eligible
Employee;
(b)A material reduction by the Company of an Eligible Employee’s Monthly Base
Pay or Target Bonus (it being understood that a one-time reduction of less than
10% will not be considered material so long as it also applies to substantially
all other Eligible Employees);
(c)A material diminution in the Eligible Employee’s title, duties or
responsibilities by the Board or the Eligible Employee’s director supervisor to
a level below the Eligible Employee’s title, duties or responsibilities in
effect immediately before such change; or
(d)A relocation by the Employer of the Eligible Employee’s principal work site
to a facility or location more than fifty (50) miles from the place of
performance specified in the written employment agreement or offer of employment
letter between the Employer and Eligible Employee or otherwise agreed to in
writing by the Eligible Employee.


However, the Eligible Employee’s resignation will not constitute a resignation
due to a “Constructive Termination” unless he or she first provides the Employer
with written notice of any such event and/or breach that he or she contends
constitutes a Constructive Termination within ninety (90) calendar days of the
first occurrence of such alleged event and/or breach, and thereafter provides
the Employer a reasonable opportunity (not to exceed thirty (30) calendar days
following the date of such notice) to cure such event and/or breach (the “Cure
Period”).
The determination of whether a Constructive Termination exists, including the
determination of the cure of any event and/or breach constituting a Constructive
Termination, will be made in all cases by the Administrator in accordance with
authorities and deference afforded to the Administrator under Section 11 of the
Plan.
2.7.    “Disability” means Eligible Employee’s inability to perform his or her
essential duties and responsibilities with or without reasonable accommodation
for a period of not less than twelve


[2]

--------------------------------------------------------------------------------





(12) months. The Administrator will determine whether an Eligible Employee has
incurred a Disability in accordance with uniform and nondiscriminatory standards
adopted by the Administrator from time to time, based on such evidence as the
Administrator deems necessary or advisable. The Administrator may employ one or
more physicians to examine an Eligible Employee and to investigate health or
medical statements made by or on behalf of the Eligible Employee and may rely
upon such evidence as it deems sufficient. The Administrator’s determination as
to an Eligible Employee’s Disability will be final and binding.


2.8.    “Effective Date” means May 1, 2017.
2.9.    “Eligible Employee” means an employee of the Company or of any parent or
subsidiary of the Company who has been designated by the Administrator as being
eligible to participate in the Plan.
2.10.    “Employer” means, with respect to an Eligible Employee, the Company or
the parent or subsidiary of the Company that directly employs such employee.


2.11.    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended. Any reference to a specific section of ERISA will include such section
and any valid regulation or other applicable guidance that has been promulgated
under such section and is in effect.
2.12.    “Equity Awards” mean a Participant’s outstanding stock options,
restricted stock, restricted stock units and other Company equity compensation
awards, if any.


2.13.    “Involuntary Termination” means an Eligible Employee’s termination of
employment with the Employer under the circumstances described in Section 3.
2.14.    “Monthly Base Salary” means an Eligible Employee’s monthly base salary
rate in effect immediately before the date on which his or her Involuntary
Termination occurs. The determination of the amount of a Participant’s Monthly
Base Salary will be made by the Administrator, in accordance with the records of
the Employer.
2.15.    “Participant” means an Eligible Employee who has timely and properly
executed and delivered his or her Participation Agreement to the Administrator,
as set forth therein. A Participant will be a “Tier 1 Participant” or a “Tier 2
Participant,” as designated by the Administrator in its sole discretion.


2.16.    “Participation Agreement” means the individual agreement provided by
the Administrator to an employee of an Employer designating such employee as an
Eligible Employee under the Plan


2.17.    “Plan” means the FLIR Systems, Inc. Severance Plan, as set forth in
this document, and as hereafter amended from time to time.


2.18.    “Section 409A” means Section 409A of the Code.


[3]

--------------------------------------------------------------------------------







2.19.    “Severance Benefits” means the compensation and other benefits that the
Participant will be provided in the circumstances described in Section 3.


2.20.    “Target Bonus” means the Participant’s annualized target bonus amount
under the applicable Employer bonus plan, as in effect for the performance
period in which the Participant’s Involuntary Termination occurs.


3.Eligibility for Severance Benefits. An individual is eligible for Severance
Benefits under the Plan, as described in Section 3, only if he or she is an
Eligible Employee on the date he or she experiences an Involuntary Termination
and otherwise satisfies the requirements of the Plan.
4.Involuntary Termination.
4.1.    Involuntary Termination. If (a) a Participant terminates his or her
employment with the Employer due to a Constructive Termination, or (b) the
Employer terminates the Participant’s employment for a reason other than Cause
or the Participant’s death or Disability, then, subject to the Participant’s
compliance with Section 6, the Participant will receive the following Severance
Benefits:
4.1.1    Cash Severance Benefit. Continuing payments of cash severance, payable
in accordance with the Employer’s payroll practice as in effect from time to
time, as set forth in the Participant’s Participation Agreement;
4.1.2    Continued Medical Benefits. If the Participant and any spouse and/or
other dependents of the Participant (“Family Members”) have coverage on the date
of the Participant’s Involuntary Termination under a group health plan sponsored
by the Company, the Company will reimburse the Participant the total applicable
premium cost for continued group health plan coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1986, as amended (“COBRA”), during the
period of time following the Participant’s Involuntary Termination, as set forth
in the Participant’s Participation Agreement, provided that the Participant
validly elects and is eligible to continue coverage under COBRA for the
Participant and his or her Family Members. However, if the Administrator
determines in its sole discretion that the Company cannot provide such COBRA
reimbursement benefits without potentially violating, or being subject to an
excise tax under, applicable law (including, without limitation, Section 2716 of
the Public Health Service Act and ERISA), then in lieu thereof, the Company will
provide to the Participant a taxable lump sum payment of cash or its equivalent
in an amount equal to the monthly COBRA premium that the Participant would be
required to pay to continue the group health coverage in effect on the date of
the Participant’s Involuntary Termination (which amount will be based on the
premium for the first month of COBRA coverage) for the period of time set forth
in the Participant’s Participation Agreement following such termination, which
payment will be made regardless of whether the Participant (and/or any Family
Members) elects COBRA continuation coverage. For the avoidance of doubt, any
taxable payments in lieu of the reimbursements described in this Section 4.1.2
may be used for any purpose, including, but not limited to, COBRA continuation
coverage, and will be subject to all applicable tax withholdings; and


[4]

--------------------------------------------------------------------------------





4.1.3 Equity Award Vesting Acceleration Benefits. If and to the extent
specifically provided in the Participant’s Participation Agreement, all or a
portion of the Participant’s Equity Awards will accelerate and vest.
5.Limitation on Payments. In the event that the Severance Benefits or other
payments and benefits payable or provided to a Participant (i) constitute
“parachute payments” within the meaning of Section 280G of the Code (“Section
280G”) and (ii) but for this Section 5, would be subject to the excise tax
imposed by Section 4999 of the Code (“Section 4999”), then the Participant’s
Severance Benefits or such other payments or benefits (collectively, the “280G
Amounts”) will be either:
(a)delivered in full; or
(b)delivered as to such lesser extent that would result in no portion of the
280G Amounts being subject to the excise tax under Section 4999;
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by the Participant on an after-tax basis, of the greatest amount
of 280G Amounts, notwithstanding that all or some portion of the 280G Amounts
may be taxable under Section 4999.
5.1.    Reduction Order. In the event that a reduction of 280G Amounts is made
in accordance with this Section 5, the reduction will occur, with respect to the
280G Amounts considered parachute payments within the meaning of Section 280G,
in the following order:
(a)reduction of cash payments in reverse chronological order (that is, the cash
payment owed on the latest date following the occurrence of the event triggering
the excise tax will be the first cash payment to be reduced);
(b)cancellation of equity awards that were granted “contingent on a change in
ownership or control” within the meaning of Section 280G in the reverse order of
date of grant of the awards (that is, the most recently granted equity awards
will be cancelled first);
(c)reduction of the accelerated vesting of equity awards in the reverse order of
date of grant of the awards (that is, the vesting of the most recently granted
equity awards will be cancelled first); and
(d)reduction of employee benefits in reverse chronological order (that is, the
benefit owed on the latest date following the occurrence of the event triggering
the excise tax will be the first benefit to be reduced).
In no event will the Participant have any discretion with respect to the
ordering of payment reductions.
5.2.    Nationally Recognized Firm Requirement. Unless the Company and the
Participant otherwise agree in writing, any determination required under this
Section 5 will be made in writing by a nationally recognized accounting or
valuation firm (the “Firm”) selected by the Administrator, whose determination
will be conclusive and binding upon the Participant and the Company for all
purposes. For purposes of making the calculations required by this Section 5,
the Firm may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Section 280G and Section 4999. The Company and the
Participant will furnish to the Firm such information and documents as the Firm
may reasonably request in


[5]

--------------------------------------------------------------------------------





order to make a determination under this Section 5. The Company will bear the
costs and make all payments for the Firm’s services in connection with any
calculations contemplated by this Section 5.
6.Conditions to Receipt of Severance Benefits.
6.1.    Release Agreement. Notwithstanding any contrary Plan provision, as a
condition to receiving any Severance Benefits, a Participant will be required to
sign and not revoke a separation and release of claims agreement in a form
reasonably satisfactory to the Company (the “Release”). In all cases, the
Release must become effective and irrevocable no later than the sixtieth (60th)
calendar day following the Participant’s Involuntary Termination (the “Release
Deadline Date”). If the Release does not become effective and irrevocable by the
Release Deadline Date, the Participant will forfeit any right to receive the
Severance Benefits. In no event will any Severance Benefits be paid or provided
until the Release becomes effective and irrevocable.
6.2.    Confidential Information. A Participant’s receipt of Severance Benefits
will be subject to his or her continuing to comply with the terms of the
Confidentiality and Proprietary Rights Agreement between the Participant and the
Company and/or the Employer, and also the terms of any other written
confidentiality and/or proprietary rights agreement or agreements between the
Participant and the Employer or the Company under which the Participant has a
material duty or obligation to the Employer or the Company. Any Severance
Benefits will terminate immediately for a Participant if he or she, at any time,
violates any such agreement.
6.3.    Non-Competition. A Participant’s receipt of Severance Benefits will be
subject to his or her, during his or her employment with the Employer and for
one (1) year thereafter, not engaging or investing in, owning, managing,
operating, financing, controlling, or participating in the ownership,
management, operation, financing, or control of, be employed by, associated
with, or in any manner connected with, lend the Participant’s name or any
similar name to, lend the Participant’s credit to or render services or advice
to, any business whose products or activities compete in whole or in part with
the products or activities of the Company or any parent or subsidiary of the
Company in any geographic location in which the Company (or any parent or
subsidiary) does business; provided, however, that the Participant may purchase
or otherwise acquire up to (but not more than) five percent (5%) of any class of
securities of any enterprise (but without otherwise participating in the
activities of such enterprise) if such securities are listed on any national or
regional securities exchange or have been registered under Section 12(g) of the
Securities Exchange Act of 1934, as amended. Any Severance Benefits will
terminate immediately for a Participant if he or she, at any time, violates this
Section 6.3.
6.4.    Non-Solicitation of Customers. A Participant’s receipt of Severance
Benefits will be subject to his or her, during his or her employment with the
Employer and for one (1) year thereafter, except in the course of his or her
employment with the Employer, not soliciting business of the same or similar
type being carried on by the Company (or any parent or subsidiary), from any
person known by the Participant to be a customer or a potential customer of the
Company (or any parent or subsidiary), whether or not the Participant had
personal contact with such person during and by reason of the Participant’s
employment with the Employer. Any Severance Benefits will terminate immediately
for a Participant if he or she, at any time, violates this Section 6.4.


[6]

--------------------------------------------------------------------------------





6.5.    Non-Solicitation of Service Providers. A Participant’s receipt of
Severance Benefits will be subject to his or her, during his or her employment
with the Employer and for one (1) year thereafter, not soliciting, employing, or
otherwise engaging as an employee, independent contractor, or otherwise, any
person who is an employee (or was an employee within one (1) year of the date in
question) of the Company (or any parent or subsidiary) at any time during the
Participant’s employment with the Employer or in any manner inducing or
attempting to induce any employee of the Company (or any parent or subsidiary)
to terminate his or her employment with the Company (or any parent or
subsidiary); or interfering with the Company’s (or any parent or subsidiary)
relationship with any person, including any person who at any time during the
Participant’s employment with the Employer was an employee, contractor,
supplier, or customer of the Company (or any parent or subsidiary), provided
that this Section 6.5 shall not extend to actions taken for and on behalf of the
Company (or any parent or subsidiary) in the course of his or her employment
with the Employer. Any Severance Benefits will terminate immediately for a
Participant if he or she, at any time, violates this Section 6.5.
6.6.    Non-Disparagement. A Participant’s receipt of Severance Benefits will be
subject to his or her, during his or her employment with the Employer and for
one (1) year thereafter, not disparaging the Company (or any parent or
subsidiary) or any of the shareholders, directors, officers, employees, or
agents of the Company (or any parent or subsidiary). Nothing contained in this
Section 6.6 is intended to prevent the Participant from testifying truthfully in
any legal or regulatory proceeding. Any Severance Benefits will terminate
immediately for a Participant if he or she, at any time, violates this Section
6.6.


7.Timing of Severance Benefits. Provided that a Participant’s Release becomes
effective and irrevocable by the Release Deadline Date (as defined in Section
6.1) and subject to Section 9, any Severance Benefits will be paid, or in the
case of installments, will commence, on the first Employer payroll date
following the Release Deadline Date (the “Payment Date”), and any Severance
Benefits otherwise payable to the Participant during the period immediately
following the Participant’s Involuntary Termination through the Payment Date
will be paid in a lump sum to the Participant on the Payment Date, with any
remaining payments to be made as provided in the Plan or the Participant’s
Participation Agreement, as applicable.


8.Non-Duplication of Benefits. Notwithstanding any contrary Plan provision, if a
Participant is entitled to any cash severance, continued medical benefits and/or
Equity Award acceleration outside of the Plan by operation of applicable law or
under another Employer plan, policy, contract, or arrangement, his or her
Severance Benefits hereunder correspondingly will be reduced by such other
benefits that the Participant receives, as the Administrator determines (in its
good faith judgement) to be equitable. Any payments or benefits received by the
Participant from a party other than the Employer (e.g., a future employer that
is not the Company or the Employer) will not reduce or affect the Employer’s
obligations to make payments and provide benefits to the Participant under the
Plan.
  
9.Section 409A.
9.1.    Notwithstanding any contrary Plan provision, no Severance Benefits to be
paid or provided to a Participant, if any, which, when considered together with
any other severance payments or separation benefits, are considered deferred
compensation under Section 409A (collectively, the “Deferred Payments”), will be
paid or provided until the Participant has a “separation from service” within
the meaning


[7]

--------------------------------------------------------------------------------





of Section 409A (a “Separation from Service”). Similarly, no Severance Benefits
payable to a Participant, if any, which otherwise would be exempt from Section
409A pursuant to Treasury Regulation Section 1.409A‑1(b)(9), will be payable
until the Participant has a Separation from Service.
9.2.    It is intended that none of the Severance Benefits will constitute
Deferred Payments but rather will be exempt from Section 409A as payments that
would fall within the “short-term deferral period” or result from an involuntary
separation from service (as defined in Section 409A), as described in Section
9.4, or as exempt reimbursements pursuant to Treasury Regulation Section
1.409A-1(b)(9)(v)(B). It is also intended that to the extent any such Severance
Benefits is not otherwise excluded from coverage under Section 409A pursuant to
the exceptions in the immediately preceding sentence, they are excluded from
coverage under Section 409A pursuant to the “limited payment” exception under
Treasury Regulation Section 1.409A-1(b)(9)(v)(D), but only to the extent
permitted by such regulation. In no event will a Participant have discretion to
determine the taxable year of payment of any Deferred Payment. Any Severance
Benefits that would be considered Deferred Payments will be paid on the sixtieth
(60th) calendar day following the Participant’s Separation from Service, or if
later, such time as required by Section 9.3. Further, except as required by
Section 9.3, any Severance Benefits that, but for the immediately preceding
sentence, would have been made to the Participant during the sixty (60)-day
period immediately following the Participant’s Separation from Service will be
paid to the Participant on the sixtieth (60th) calendar day following the
Participant’s Separation from Service and any remaining payments will be made as
provided in this Plan.
9.3.    Notwithstanding any contrary Plan provision, if an Eligible Employee is
a “specified employee” within the meaning of Section 409A at the time of his or
her Separation from Service (other than due to death), then the Deferred
Payments, if any, that are payable within the first six (6) months following
such Separation from Service, will become payable on the date that is six (6)
months and one (1) day following the date of such Separation from Service. Any
subsequent Deferred Payment, if any, will be payable in accordance with the
payment schedule applicable to such payment. Notwithstanding anything herein to
the contrary, in the event of the Participant’s death following his or her
Separation from Service, but before the six (6) month anniversary of such
Separation from Service, then any payments delayed in accordance with this
Section 8.3 will be payable in a lump sum as soon as administratively
practicable after the date of the Participant’s death and any other Deferred
Payment will be payable in accordance with the payment schedule applicable to
such payment. Each payment and benefit payable under this Plan is intended to
constitute a separate payment under Treasury Regulation Section 1.409A-2(b)(2).
9.4.    Any amount paid under this Plan that satisfies the requirements of the
“short-term deferral” rule set forth in Treasury Regulation Section
1.409A-1(b)(4) or qualifies as a payment made as a result of an involuntary
separation from service pursuant to Treasury Regulation Section
1.409A-1(b)(9)(iii) that does not exceed the limit set forth in Treasury
Regulation Section 1.409A-1(b)(9)(iii)(A) will not constitute a Deferred Payment
for purposes of Section 9.1.
9.5.    The foregoing provisions are intended to comply with or be exempt from
the requirements of Section 409A so that none of the Severance Benefits to be
provided under the Plan will be subject to the additional tax imposed under
Section 409A, and any ambiguities and ambiguous terms herein will be interpreted
to so comply or be exempt. For purposes of the Plan, to the extent required to
be exempt from or comply with Section 409A, any references to an Eligible
Employee’s Involuntary Termination or similar phrases relating to the
termination of an Eligible Employee’s employment will be references to his or
her Separation from Service (as defined in Section 9.1). Notwithstanding any
contrary Plan provision,


[8]

--------------------------------------------------------------------------------





including but not limited to Section 14, the Company, by action of the
Administrator, reserves the right to amend the Plan as it deems necessary or
advisable, in its sole discretion and without the consent of any Participant or
other person or entity, to comply with Section 409A or to avoid income
recognition under Section 409A prior to the actual payment of any Severance
Benefits or imposition of any additional tax. In no event will an Employer
reimburse any Participant or other person or entity for any taxes imposed or any
other costs incurred as result of Section 409A.


10.Withholdings. The Employer will withhold from any payments or benefits under
the Plan any applicable U.S. federal, state, local and non-U.S. taxes required
to be withheld and any other required payroll deductions.


11.Administration. The Company is the administrator of the Plan (within the
meaning of section 3(16)(A) of ERISA). The Plan will be administered and
interpreted by the Administrator (in its sole discretion). The Administrator is
the “named fiduciary” of the Plan for purposes of ERISA. Any decision made or
other action taken by the Administrator (or its authorized delegates) with
respect to the Plan, and any interpretation by the Administrator (or its
authorized delegates) of any term or condition of the Plan, or any related
document, will be conclusive and binding on all persons and be given the maximum
possible deference allowed by law. In accordance with Section 2.1, the
Administrator (a) may, in its sole discretion and on such terms and conditions
as it may provide, delegate in writing to one or more officers of the Company
all or any portion of its authority or responsibility with respect to the Plan,
and (b) has the authority to act for the Company (in a non-fiduciary capacity)
as to any matter pertaining to the Plan; provided, however, that any Plan
amendment or termination or any other action that reasonably could be expected
to increase materially the cost of the Plan must be approved by the Board.


12.Eligibility to Participate. To the extent that the Administrator has
delegated administrative authority or responsibility to one or more officers of
the Company in accordance with Sections 2.1 and 11, each such officer will not
be excluded from participating in the Plan if otherwise eligible, but he or she
is not entitled to act upon or make determinations regarding any matters
pertaining specifically to his or her own benefit or eligibility under the Plan.
The Administrator will act upon and make determinations regarding any matters
pertaining specifically to the benefit or eligibility of each such officer under
the Plan.


13.Term. The Plan will become effective upon the Effective Date and will
terminate automatically on the third anniversary of the Effective Date.
Notwithstanding the preceding, the Plan will remain in effect as necessary to
implement the completion of all benefits (if any) under the terms of the Plan
that may be owed to any Participant who incurs an Involuntary Termination on or
before the third anniversary of the Effective Date.


14.Amendment or Termination. The Company, by action of the Administrator,
reserves the right to amend or terminate the Plan at any time, without advance
notice to any Participant or other person or entity, and without regard to the
effect of the amendment or termination on any Participant or such other person
or entity. Any amendment or termination of the Plan will be in writing.
Notwithstanding the foregoing, any amendment to the Plan that (a) causes an
individual or group of individuals to cease to be a Participant or (b) reduces
or alters to the detriment of the Participant the Severance Benefits potentially
payable to him or her (including, without limitation, imposing additional
conditions or modifying the timing of payment), will not be effective unless it
both is approved by the Administrator and communicated to the affected


[9]

--------------------------------------------------------------------------------





individual(s) in writing at least twelve (12) months before the effective date
of the amendment or termination and once a Participant has incurred an
Involuntary Termination, no amendment or termination of the Plan may, without
that Participant’s written consent, reduce or alter to the detriment of the
Participant, the Severance Benefits payable to him or her. Any action of the
Administrator, on behalf of the Company, in amending or terminating the Plan
will be taken solely in a non‑fiduciary capacity.


15.Claims and Review Procedure.
15.1.    Claims Procedure. Any Participant or other person who has a claim of
any kind relating to the Plan, or the duly authorized representative thereof
(the “Claimant”), must file such claim in writing with the Administrator at the
following address, setting forth the nature of the Severance Benefit claimed,
the amount thereof and the basis for claiming entitlement to such benefit: FLIR
Systems, Inc., Plan Administrator of the FLIR Systems, Inc. Severance Plan,
27700 SW Parkway Avenue, Wilsonville, OR 97070.
The Administrator will determine the validity of the claim and communicate a
decision to the Claimant promptly and, in any event, not later than ninety (90)
days after receipt of the claim. If additional information is necessary to make
a determination on a claim, however, the Claimant will be advised of the need
for such additional information within forty-five (45) calendar days after
receipt of the claim. The Claimant will then have up to one hundred and eighty
(180) calendar days to supplement the claim information, and the Claimant will
be advised of the decision on the claim within forty-five (45) calendar days
after the earlier of the date the supplemental information is supplied or the
end of the one hundred and eighty (180)-day period. Notwithstanding the
foregoing, if the claim relates to a determination of Disability (a “Disability
Claim”), the decision will be rendered within forty-five (45) calendar days
after receipt of the claim, which may be extended twice by an additional thirty
(30) days per extension for matters beyond the control of the Administrator. The
Claimant will be notified in writing of any such extension(s) before the end of
the applicable decision period, as well as the circumstances requiring the
extension, the date by which a decision on the claim is expected to be rendered
and such other information required by ERISA. Every claim for benefits which is
denied will be denied by written notice setting forth in a manner calculated to
be understood by the claimant (a) the specific reason or reasons for the denial,
(b) specific reference to any provisions of the Plan (including any internal
rules, guidelines, protocols, criteria, etc.) on which the denial was based,
(c) a description of any additional material or information that is necessary to
process the claim and an explanation of why such material or information is
necessary, (d) an explanation of the procedure for further reviewing the denial
of the claim, including the applicable binding arbitration requirements under
the Plan, and (e) such other information required by ERISA.
15.2.    Review Procedure. A Claimant may appeal a denied claim under the Plan
by filing a written request for review of such denial with the Administrator (at
the address specified in Section 15.1) within sixty (60) calendar days after the
receipt of the denial (or, in the case of a Disability Claim, within one hundred
and eighty (180) calendar days after the receipt of the denial). Such review
will be undertaken by the Administrator and will be a full and fair review. The
Claimant will have the right to review all pertinent documents and to submit
written comments, documents and other information relating to the claim. The
Administrator will issue its decision on review within sixty (60) calendar days
after its receipt of a timely request for review (or, in the case of a
Disability Claim, within forty-five (45) calendar days after receipt of a timely
review request), unless special circumstances require a longer period of time,
in which case a decision


[10]

--------------------------------------------------------------------------------





will be rendered as soon as possible, but not later than one hundred and twenty
(120) calendar days after its receipt of the Claimant’s timely request for
review (or, in the case of a Disability Claim, no later than ninety (90)
calendar days after the timely review request). The Claimant will be notified in
writing of any such extension before the end of the original 60-day review
period (or 45-day review period in the case of a Disability Claim), as well as
the circumstances requiring the extension, the date by which a decision is
expected to be rendered and such other information required by ERISA. In the
case of a Disability Claim, the review of the appealed claim will be conducted
by the Administrator (who will not be the individual who decided the initial
Disability Claim nor the subordinate of such individual). In deciding an appeal
of any denied Disability Claim that is based in whole or in art on a medical
judgment, the Administrator will consult with a health care professional (who
will neither be an individual who was consulted in connection with the initial
Disability Claim nor the subordinate of such individual) who has appropriate
training and experience in the field of medicine involved in the medical
judgment. Any medical or vocational experts whose advice was obtained on behalf
of the Administrator in connection with the denied Disability Claim will be
identified, regardless of whether the advice was relied upon in denying such
claim.
The Administrator’s decision on review will be in writing and will include
specific reasons for the decision written in a manner calculated to be
understood by the Claimant with specific reference to the provisions of the Plan
on which the decision was based and other information required by ERISA, as well
as an explanation of the applicable binding arbitration requirements under the
Plan or the Claimant’s right to file a legal action with respect to a Disability
Claim that has been denied on review.
15.3.    Exhaustion of Plan’s Claims and Review Procedure Required; Limitations
on any Legal Actions. The Plan’s claims and review procedure set forth in this
Section 15 must be exhausted with respect to any claim of any kind relating to
the Plan. If any legal action is permitted to be filed with respect to a
Disability Claim, such action must be brought by the Claimant no later than one
(1) calendar year after the Administrator’s denial of such claim on review,
regardless of any state or federal statutes establishing provisions relating to
limitations on actions.
 
16.Attorneys’ Fees. The parties will each bear their own expenses, legal fees
and other fees incurred in connection with this Plan.
17.Source of Payments. Any Severance Benefits will be paid in cash from the
general funds of the Employer; no separate fund will be established under the
Plan, and the Plan will have no assets. No right of any person to receive any
benefit under the Plan will be any greater than the right of any other general
unsecured creditor of the Employer.
18.No Guarantee of Tax Consequences. Participants (or their beneficiaries)
solely will be responsible for any and all taxes with respect to any Severance
Benefits provided under the Plan. Neither the Administrator, the Company nor any
other Employer makes any guarantees regarding the tax treatment to any person of
any Severance Benefits provided under the Plan.


19.Inalienability. In no event may any current or former employee of any
Employer sell, transfer, anticipate, assign or otherwise dispose of any right or
interest under the Plan. At no time will any such right or interest be subject
to the claims of creditors nor liable to attachment, execution or other legal
process.


[11]

--------------------------------------------------------------------------------







20.No Enlargement of Employment Rights. Neither the establishment or maintenance
or amendment of the Plan, nor the making of any benefit payments hereunder, will
be construed to confer upon any individual any right to continue to be an
employee of the Company or any other Employer. The Employers expressly reserve
the right to discharge any of their employees at any time and for any reason.
However, as described in the Plan, a Participant may be entitled to benefits
under the Plan depending upon the circumstances of his or her termination of
employment.


21.Successors. Any successor to the Company of all or substantially all of the
Company’s business and/or assets (whether direct or indirect and whether by
purchase, merger, consolidation, liquidation or other transaction) will assume
the obligations under the Plan and agree expressly to perform the obligations
under the Plan in the same manner and to the same extent as the Company would be
required to perform such obligations in the absence of a succession. For all
purposes under the Plan, the term “Company” will include any successor to the
Company’s business and/or assets which become bound by the terms of the Plan by
operation of law, or otherwise.


22.Applicable Law. The provisions of the Plan will be construed, administered
and enforced in accordance with ERISA and, to the extent applicable, the
internal substantive laws of the State of Oregon (but not its conflict of laws
provisions).


23.Severability. If any provision of the Plan is held invalid or unenforceable,
its invalidity or unenforceability will not affect any other provision of the
Plan, and the Plan will be construed and enforced as if such provision had not
been included.


24.Headings. Headings in this Plan document are for purposes of reference only
and will not limit or otherwise affect the meaning hereof.


25.Indemnification. The Company hereby agrees to indemnify and hold harmless the
officers and employees of the Company, and the members of the Board, from all
losses, claims, costs or other liabilities arising from their acts or omissions
in connection with the administration, amendment or termination of the Plan, to
the maximum extent permitted by applicable law. This indemnity will cover all
such liabilities, including judgments, settlements and costs of defense. The
Company will provide this indemnity from its own funds to the extent that
insurance does not cover such liabilities. This indemnity is in addition to and
not in lieu of any other indemnity provided to such person by the Company.


26.Additional Information.


Name of Plan:
FLIR Systems, Inc. Severance Plan



Name, Address and Phone Number
FLIR Systems, Inc.

of Plan Sponsor:
27700 SW Parkway Avenue

Wilsonville, OR 97070


Plan Sponsor’s Federal Employer    93-0708501
Identification Number:    


[12]

--------------------------------------------------------------------------------







Plan Year:    The Plan’s initial Plan Year begins on the Effective         Date
and ends on December 31, 2017; thereafter, the     Plan Year will be the
calendar year.


Plan Number:    508


Name, Address and Phone Number    FLIR Systems, Inc.
of Plan Administrator:
Attention: Chairman Compensation Committee

27700 SW Parkway Avenue
Wilsonville, OR 97070


Agent for Service of
Legal process may be served on the General Counsel of

Legal Process:
FLIR Systems, Inc. (acting on behalf of the Plan Administrator), at the address
shown above for the Plan Administrator.



Type of Plan:    Severance Plan/Employee Welfare Benefit Plan


Plan Costs:    The cost of the Plan is paid by the Employer.




27.Statement of ERISA Rights.
As a Participant, you are entitled to certain rights and protections under
ERISA. You are entitled to:
•
Examine, without charge, at the Administrator’s office and at other specified
locations (such as worksites), all documents governing the Plan, including a
copy of the latest annual report (Form 5500 Series), if any, filed by the Plan
with the U.S. Department of Labor and available at the Public Disclosure Room of
the Employee Benefits Security Administration; and

•
Obtain, upon written request to the Administrator, copies of documents governing
the operation of the Plan, including copies of the latest annual report (Form
5500 Series), if any, and an updated summary plan description. The Administrator
may assign a reasonable charge for the copies.

In addition to creating rights for you, ERISA imposes duties upon the people who
are responsible for the operation of the Plan. The people who operate the Plan
(called “fiduciaries” of the Plan) have a duty to do so prudently and in the
interest of you and the other Participants. No one, including the Company or any
other person, may fire you or otherwise discriminate against you in any way to
prevent you from obtaining a Plan benefit or from exercising your rights under
ERISA. However, this rule neither guarantees your employment with any Employer,
nor affects the Employer’s or your right to terminate your employment for other
reasons.
If your claim for a Plan benefit is denied or ignored, in whole or in part, you
have a right to know why this was done, to obtain copies of documents relating
to the decision without charge and to appeal any denial, all within certain time
schedules. (For more information, see “ERISA Claims and Review Procedure”
above.)


[13]

--------------------------------------------------------------------------------





Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the Plan’s latest annual
report, if any, from the Administrator and do not receive them within 30
calendar days, you may file suit in a federal court. In such a case, the court
may require the Administrator to provide the materials and pay you up to $110 a
day until you receive the materials, unless the materials were not sent because
of reasons beyond the control of the Administrator.
If you have a Disability Claim that is denied, in whole or in part, and you have
been through the Plan’s claims and review procedure, or you have a Disability
Claim that is ignored, you may be able to file suit in a state or federal court.
However, any such lawsuit or other court action must be filed no later than one
(1) calendar year after receipt of the final claim denial, regardless of any
state or federal statutes establishing provisions relating to limitations on
actions.
If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor or you may file suit in a federal
court. The court will decide who should pay court costs and legal fees. If you
win, the court may order the person you sued to pay these legal expenses. If you
lose, the court may order you to pay the costs and fees (if, for example, it
finds your claim is frivolous).
If you have any questions about the Plan, you should contact the Administrator.
If you have any questions about this statement or about your rights under ERISA,
or if you need assistance in obtaining documents from the Administrator, you
should contact the nearest area office of the Employee Benefits Security
Administration, U.S. Department of Labor, listed in your telephone directory or
the Division of Technical Assistance and Inquiries, Employee Benefits Security
Administration, U.S. Department of Labor, 200 Constitution Avenue N.W.,
Washington D.C. 20210. You also may obtain certain publications about your
rights and responsibilities under ERISA by calling the publications hotline of
the Employee Benefits Security Administration.




[14]